Exhibit 10.1


2010 STOCK INCENTIVE PLAN
(as amended through January 21, 2011)


1.           Purpose.  The purpose of the 2010 Stock Incentive Plan (the “Plan”)
of Standard Gold, Inc. (the “Company”) is to increase stockholder value and to
advance the interests of the Company by furnishing a variety of economic
incentives (“Incentives”) designed to attract, retain and motivate employees,
certain key consultants and directors of the Company.  Incentives may consist of
opportunities to purchase or receive shares of Common Stock, $.001 par value, of
the Company (“Common Stock”) or other incentive awards on terms determined under
this Plan.
 
2.           Administration.
 
2.1           Administration by Committee.  The Plan shall be administered by
the board of directors of the Company (the “Board of Directors”) or by a stock
option or compensation committee (the “Committee”) of the Board of
Directors.  The Committee shall consist of not less than two directors of the
Company and shall be appointed from time to time by the Board of
Directors.  Each member of the Committee shall be (a) a “non-employee director”
within the meaning of Rule 16b-3 of the Securities Exchange Act of 1934
(including the regulations promulgated thereunder, the “1934 Act”) (a
“Non-Employee Director”), and (b) shall be an “outside director” within the
meaning of Section 162(m) under the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations promulgated thereunder.  The Committee shall
have complete authority to award Incentives under the Plan, to interpret the
Plan, and to make any other determination which it believes necessary and
advisable for the proper administration of the Plan.  The Committee’s decisions
and matters relating to the Plan shall be final and conclusive on the Company
and its participants. If at any time there is no stock option or compensation
committee, the term “Committee”, as used in the Plan, shall refer to the Board
of Directors.
 
2.2           Delegation of Authority.  The Company’s Chief Executive Officer
may, on a discretionary basis and without Committee review or approval, grant
options to purchase up to 50,000 shares each to new employees of the Company who
are not officers of the Company.  Such discretionary option grants shall not
exceed 150,000 shares in total in any fiscal year.  Subject to the foregoing
limitations, the Chief Executive Officer shall determine from time to time (a)
the new employees to whom grants will be made, (b) the number of shares to be
granted, and (c) the terms and provisions of each option (which need not be
identical).
 
3.           Eligible Participants.  Officers of the Company, employees of the
Company or its subsidiaries, members of the Board of Directors, and consultants
or other independent contractors who provide services to the Company or its
subsidiaries shall be eligible to receive Incentives under the Plan when
designated by the Committee.  Participants may be designated individually or by
groups or categories (for example, by pay grade) as the Committee deems
appropriate.  Participation by officers of the Company or its subsidiaries and
any performance objectives relating to such officers must be approved by the
Committee.  Participation by others and any performance objectives relating to
others may be approved by groups or categories (for example, by pay grade) and
authority to designate participants who are not officers and to set or modify
such targets may be delegated.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Types of Incentives.  Incentives under the Plan may be granted in
any one or a combination of the following forms:  (a) incentive stock options
and non-statutory stock options (Section 6); (b) stock appreciation rights
(“SARs”) (Section 7); (c) stock awards (Section 8); and (d) restricted stock
(Section 8).  Subject to the specific limitations provided in this Plan, payment
of Incentives may be in the form of cash, Common Stock or combinations thereof
as the Committee shall determine, and with such other restrictions as it may
impose.
 
5.           Shares Subject to the Plan.
 
5.1           Number of Shares.  Subject to adjustment as provided in Section
9.6, the number of shares of Common Stock which may be issued under the Plan
shall not exceed 13,500,000 shares of Common Stock.  Shares of Common Stock that
are issued under the Plan or are subject to outstanding Incentives will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan.  Any shares of Common Stock subject to
SARs granted under this Plan shall be counted in full against the
13,500,000 share limit, regardless of the number of shares of Common Stock
actually issued upon the exercise of such SARs.
 
5.2           Cancellation.  If a stock option or SAR granted hereunder expires
or is terminated or canceled unexercised as to any shares of Common Stock, such
shares may again be issued under the Plan either pursuant to stock options, SARs
or otherwise.  If shares of Common Stock are issued as restricted stock or
pursuant to a stock award and thereafter are forfeited or reacquired by the
Company pursuant to rights reserved upon issuance thereof, such forfeited and
reacquired shares may again be issued under the Plan, either as restricted
stock, pursuant to stock awards or otherwise.  The Committee may also determine
to cancel, and agree to the cancellation of, Incentives in order to make a
participant eligible for the grant of an Incentive at a lower exercise price
than the Incentive to be canceled; provided, however, that the substituted
Incentive must satisfy or be exempt from the requirements of Code Section 409A,
including the rules and regulations thereunder (together, “Code Section 409A”).
 
5.3           Type of Common Stock.  Common Stock issued under the Plan in
connection with Incentives shall be authorized and unissued shares.
 
5.4           Limitation on Certain Grants.  No person shall receive grants of
stock options and SARs under the Plan that exceed, in the aggregate, 1,000,000
shares during any one fiscal year of the Company.
 
6.           Stock Options.  A stock option is a right to purchase shares of
Common Stock from the Company.  Each stock option granted by the Committee under
this Plan shall be subject to the following terms and conditions:
 
6.1           Price.  The option price per share shall be determined by the
Committee, subject to adjustment under Section 9.6.  Notwithstanding the
foregoing sentence, except as permitted under Section 9.16, the option price per
share shall not be less than the Fair Market Value (as defined in Section 9.14)
of the Common Stock on the Grant Date (as defined in Section 9.15) unless the
stock option satisfies the provisions of Code Section 409A.
 
6.2           Number.  The number of shares of Common Stock subject to a stock
option shall be determined by the Committee, subject to adjustment as provided
in Section 9.6.  The number of shares of Common Stock subject to a stock option
shall be reduced in the same proportion that the holder thereof exercises an SAR
if any SAR is granted in conjunction with or related to the stock
option.  Notwithstanding the foregoing, the limitation on grants under Section
5.4 shall apply to grants of stock options under the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
6.3           Duration and Time for Exercise.  Subject to earlier termination as
provided in Section 9.3, the term of each stock option shall be determined by
the Committee but shall not exceed ten years and one day from the Grant
Date.  Each stock option shall become exercisable at such time or times during
its term as shall be determined by the Committee at the time of grant.  The
Committee may accelerate the exercisability of any stock option.  Subject to the
first sentence of this paragraph, the Committee may extend the term of any stock
option to the extent provided in Section 9.4.
 
6.4           Manner of Exercise.  A stock option may be exercised, in whole or
in part, by giving written notice to the Company, specifying the number of
shares of Common Stock to be purchased and accompanied by the full purchase
price for such shares.  The option price shall be payable (a) in United States
dollars upon exercise of the option and may be paid by cash, uncertified or
certified check or bank draft; (b) unless otherwise provided in the option
agreement, by delivery of shares of Common Stock in payment of all or any part
of the option price, which shares shall be valued for this purpose at the Fair
Market Value on the date such option is exercised; or (c) unless otherwise
provided in the option agreement, by instructing the Company to withhold from
the shares of Common Stock issuable upon exercise of the stock option shares of
Common Stock in payment of all or any part of the exercise price and/or any
related withholding tax obligations consistent with Section 9.8, which shares
shall be valued for this purpose at the Fair Market Value or in such other
manner as may be authorized from time to time by the Committee.  Before the
issuance of shares of Common Stock upon the exercise of a stock option, a
participant shall have no rights as a stockholder.
 
6.5           Incentive Stock Options.  Notwithstanding anything in the Plan to
the contrary, the following additional provisions shall apply to the grant of
stock options which are intended to qualify as Incentive Stock Options (as such
term is defined in Code Section 422):
 
(a)           The aggregate Fair Market Value (determined as of the time the
option is granted) of the shares of Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by any participant during any
calendar year (under all of the Company’s plans) shall not exceed $100,000. The
determination will be made by taking Incentive Stock Options into account in the
order in which they were granted.  If such excess only applies to a portion of
an Incentive Stock Option, the Committee, in its discretion, will designate
which shares will be treated as shares to be acquired upon exercise of an
Incentive Stock Option.
 
(b)           Any option agreement for an Incentive Stock Option under the Plan
shall contain such other provisions as the Committee shall deem advisable, but
shall in all events be consistent with and contain all provisions required in
order to qualify the options as Incentive Stock Options.
 
(c)           All Incentive Stock Options must be granted within ten years from
the earlier of the date on which this Plan was adopted by Board of Directors or
the date this Plan was approved by the stockholders.
 
(d)           Unless sooner exercised, all Incentive Stock Options shall expire
no later than ten years after the Grant Date.
 
(e)           The option price for Incentive Stock Options shall be not less
than the Fair Market Value of the Common Stock subject to the option on the
Grant Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           If Incentive Stock Options are granted to any participant who, at
the time such option is granted, would own (within the meaning of Code Section
422) stock possessing more than 10% of the total combined voting power of all
classes of stock of the employer corporation or of its parent or subsidiary
corporation, (i) the option price for such Incentive Stock Options shall be not
less than 110% of the Fair Market Value of the Common Stock subject to the
option on the Grant Date and (ii) such Incentive Stock Options shall expire no
later than five years after the Grant Date.
 
7.           Stock Appreciation Rights.  An SAR is a right to receive, without
payment to the Company, a number of shares of Common Stock, the amount of which
is determined pursuant to the formula set forth in Section 7.5.  An SAR may be
granted (a) with respect to any stock option granted under this Plan, either
concurrently with the grant of such stock option or at such later time as
determined by the Committee (as to all or any portion of the shares of Common
Stock subject to the stock option), or (b) alone, without reference to any
related stock option.  Each SAR granted by the Committee under this Plan shall
be subject to the following terms and conditions:
 
7.1           Price.  The exercise price per share of any SAR granted without
reference to a stock option shall be determined by the Committee, subject to
adjustment under Section 9.6. Notwithstanding the foregoing sentence, except as
permitted under Section 9.16, the exercise price per share shall not be less
than the Fair Market Value of the Common Stock on the Grant Date unless the SAR
satisfies the provisions of Code Section 409A.
 
7.2           Number.  Each SAR granted to any participant shall relate to such
number of shares of Common Stock as shall be determined by the Committee,
subject to adjustment as provided in Section 9.6.  In the case of an SAR granted
with respect to a stock option, the number of shares of Common Stock to which
the SAR relates shall be reduced in the same proportion that the holder of the
option exercises the related stock option. Notwithstanding the foregoing, the
limitation on grants under Section 5.4 shall apply to grants of SARs under the
Plan.
 
7.3           Duration.  Subject to earlier termination as provided in Section
9.3, the term of each SAR shall be determined by the Committee but shall not
exceed ten years and one day from the Grant Date.  Unless otherwise provided by
the Committee, each SAR shall become exercisable at such time or times, to such
extent and upon such conditions as the stock option, if any, to which it relates
is exercisable.  The Committee may in its discretion accelerate the
exercisability of any SAR.  Subject to the first sentence of this paragraph, the
Committee may extend the term of any SAR to the extent provided in Section 9.4.
 
7.4           Exercise.  An SAR may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of SARs which the holder
wishes to exercise.  Upon receipt of such written notice, the Company shall,
within 90 days thereafter, deliver to the exercising holder certificates for the
shares of Common Stock or cash or both, as determined by the Committee, to which
the holder is entitled pursuant to Section 7.5.
 
7.5           Issuance of Shares Upon Exercise.  The number of shares of Common
Stock which shall be issuable upon the exercise of an SAR shall be determined by
dividing:
 
(a)           the number of shares of Common Stock as to which the SAR is
exercised multiplied by the amount of the appreciation in such shares (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
of the shares of Common Stock subject to the SAR on the exercise date exceeds
(1) in the case of an SAR related to a stock option, the purchase price of the
shares of Common Stock under the stock option or (2) in the case of an SAR
granted alone, without reference to a related stock option, an amount which
shall be determined by the Committee at the time of grant, subject to adjustment
under Section 9.6); by
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           the Fair Market Value of a share of Common Stock on the exercise
date.
 
No fractional shares of Common Stock shall be issued upon the exercise of an
SAR; instead, the holder of the SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the exercise date or to purchase the portion necessary to make a
whole share at its Fair Market Value on the date of exercise.
 
8.           Stock Awards and Restricted Stock.  A stock award consists of the
transfer by the Company to a participant of shares of Common Stock, without
other payment therefor, as additional compensation for services to the
Company.  A share of restricted stock consists of shares of Common Stock which
are sold or transferred by the Company to a participant at a price, if any,
determined by the Committee and subject to restrictions on their sale or other
transfer by the participant.  The transfer of Common Stock pursuant to stock
awards and the transfer and sale of restricted stock shall be subject to the
following terms and conditions:
 
8.1           Number of Shares.  The number of shares to be transferred or sold
by the Company to a participant pursuant to a stock award or as restricted stock
shall be determined by the Committee.
 
8.2           Sale Price.  The Committee shall determine the price, if any, at
which shares of restricted stock shall be sold to a participant, which may vary
from time to time and among participants and which may be below the Fair Market
Value of such shares of Common Stock at the date of sale.
 
8.3           Restrictions.  All shares of restricted stock transferred or sold
by the Company hereunder shall be subject to such restrictions as the Committee
may determine, including, without limitation any or all of the following:
 
(a)           a prohibition against the sale, transfer, pledge or other
encumbrance of the shares of restricted stock, such prohibition to lapse at such
time or times as the Committee shall determine (whether in annual or more
frequent installments, at the time of the death, disability or retirement of the
holder of such shares, or otherwise);
 
(b)           a requirement that the holder of shares of restricted stock
forfeit, or (in the case of shares sold to a participant) re-sell back to the
Company at his or her cost, all or a part of such shares in the event of
termination of his or her employment or consulting engagement during any period
in which such shares are subject to restrictions;
 
(c)           such other conditions or restrictions as the Committee may deem
advisable.
 
8.4           Restrictions.  In order to enforce the restrictions imposed by the
Committee pursuant to Section 8.3, the participant receiving restricted stock
shall enter into an agreement with the Company setting forth the conditions of
the grant.  Shares of restricted stock shall be registered in the name of the
participant and deposited, together with a stock power endorsed in blank, with
the Company.  Each such certificate shall bear a legend that refers to the Plan
and the restrictions imposed under the applicable agreement. The Committee may
provide that no certificates representing restricted stock be issued until the
restriction period is completed.
 
 
 

--------------------------------------------------------------------------------

 
 
8.5           End of Restrictions.  Subject to Section 9.5, at the end of any
time period during which the shares of restricted stock are subject to
forfeiture and restrictions on transfer, such shares will be delivered free of
all restrictions to the participant or to the participant’s legal
representative, beneficiary or heir.
 
8.6           Rights of Holders of Restricted Stock.  Subject to the terms and
conditions of the Plan, each participant receiving restricted stock shall have
all the rights of a stockholder with respect to shares of stock during any
period in which such shares are subject to forfeiture and restrictions on
transfer, including without limitation, the right to vote such shares.
 
9.           General.
 
9.1           Effective Date.  The Plan will become effective upon the date of
approval by the Company’s Board of Directors (the “Effective Date”).
 
9.2           Duration.  The Plan shall remain in effect until all Incentives
granted under the Plan have either been satisfied by the issuance of shares of
Common Stock or the payment of cash or been terminated under the terms of the
Plan and all restrictions imposed on shares of Common Stock in connection with
their issuance under the Plan have lapsed.  No Incentives may be granted under
the Plan after the tenth anniversary of the Effective Date of the Plan.
 
9.3           Non-transferability of Incentives.  No stock option, SAR,
restricted stock or stock award may be transferred, pledged or assigned by the
holder thereof (except, in the event of the holder’s death, by will or the laws
of descent and distribution to the limited extent provided in the Plan or the
Incentive, or pursuant to a qualified domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder), and the Company shall not be required to recognize any attempted
assignment of such rights by any participant. Notwithstanding the preceding
sentence, stock options may be transferred by the holder thereof to the holder’s
spouse, children, grandchildren or parents (collectively, the “Family Members”),
to trusts for the benefit of Family Members, to partnerships or limited
liability companies in which Family Members are the only partners or
shareholders, or to entities exempt from federal income taxation pursuant to
Code Section 501(c)(3).  During a participant’s lifetime, a stock option may be
exercised only by him or her, by his or her guardian or legal representative or
by the transferees permitted by this Section 9.3.
 
9.4           Effect of Termination or Death.  If a participant ceases to be an
employee of or consultant to the Company for any reason, including death or
disability, any Incentives may be exercised or shall expire at such times as may
be set forth in the agreement, if any, applicable to the Incentive, or otherwise
as determined by the Committee; provided, however, the term of an Incentive may
not be extended beyond the term originally prescribed when the Incentive was
granted, unless the Incentive satisfies (or is amended to satisfy) the
requirements of Code Section 409A; and provided further that the term of an
Incentive may not be extended beyond the maximum term permitted under this Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
9.5           Restrictions under Securities Laws.  Notwithstanding anything in
this Plan to the contrary: (a) the Company may, if it shall determine it
necessary or desirable for any reason, at the time of award of any Incentive or
the issuance of any shares of Common Stock pursuant to any Incentive, require
the recipient of the Incentive, as a condition to the receipt thereof or to the
receipt of shares of Common Stock issued pursuant thereto, to deliver to the
Company a written representation of present intention to acquire the Incentive
or the shares of Common Stock issued pursuant thereto for his or her own account
for investment and not for distribution; and (b) if at any time the Company
further determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.
 
9.6           Adjustment.  In the event of any recapitalization, stock dividend,
stock split, combination of shares or other change in the Common Stock, the
number of shares of Common Stock then subject to the Plan, including shares
subject to outstanding Incentives, and the other numbers of shares of Common
Stock provided in the Plan, shall be adjusted in proportion to the change in
outstanding shares of Common Stock.  In the event of any such adjustments, the
purchase price of any option, the performance objectives of any Incentive, and
the shares of Common Stock issuable pursuant to any Incentive shall be adjusted
as and to the extent appropriate, in the discretion of the Committee, to provide
participants with the same relative rights before and after such adjustment.
 
9.7           Incentive Plans and Agreements.  Except in the case of stock
awards, the terms of each Incentive shall be stated in a plan or agreement
approved by the Committee.  The Committee may also determine to enter into
agreements with holders of options to reclassify or convert certain outstanding
options, within the terms of the Plan, as Incentive Stock Options or as
non-statutory stock options and in order to eliminate SARs with respect to all
or part of such options and any other previously issued options. The Committee
shall communicate the key terms of each award to the participant promptly after
the Committee approves the grant of such award.
 
9.8           Withholding.
 
(a)           The Company shall have the right to withhold from any payments
made under the Plan or to collect as a condition of payment, any taxes required
by law to be withheld.  At any time when a participant is required to pay to the
Company an amount required to be withheld under applicable income tax laws in
connection with a distribution of Common Stock or upon exercise of an option or
SAR or upon vesting of restricted stock, the participant may satisfy this
obligation in whole or in part by electing (the “Election”) to have the Company
withhold, from the distribution or from such shares of restricted stock, shares
of Common Stock having a value up to the minimum amount of withholding taxes
required to be collected on the transaction.  The value of the shares to be
withheld shall be based on the Fair Market Value of the Common Stock on the date
that the amount of tax to be withheld shall be determined (“Tax Date”).
 
(b)           Each Election must be made before the Tax Date.  The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive.  An Election is irrevocable.
 
 
 

--------------------------------------------------------------------------------

 
 
9.9           No Continued Employment, Engagement or Right to Corporate
Assets.  No participant under the Plan shall have any right, because of his or
her participation, to continue in the employ of the Company for any period of
time or to any right to continue his or her present or any other rate of
compensation.  Nothing contained in the Plan shall be construed as giving an
employee, a consultant, such persons’ beneficiaries or any other person any
equity or interests of any kind in the assets of the Company or creating a trust
of any kind or a fiduciary relationship of any kind between the Company and any
such person.
 
9.10           Payments Under Incentives.  Payment of cash or distribution of
any shares of Common Stock to which a participant is entitled under any
Incentive shall be made as provided in the Incentive. Except as permitted under
Section 9.16, payments and distributions may not be deferred under any Incentive
unless the deferral complies with the requirements of Code Section 409A.
 
9.11           Amendment of the Plan.  The Board of Directors may amend or
discontinue the Plan at any time.  However, no such amendment or discontinuance
shall adversely change or impair, without the consent of the recipient, an
Incentive previously granted. Further, no such amendment shall, without approval
of the stockholders of the Company if the Plan has been approved by the
stockholders, (a) increase the maximum number of shares of Common Stock which
may be issued to all participants under the Plan, (b) change or expand the types
of Incentives that may be granted under the Plan, (c) change the class of
persons eligible to receive Incentives under the Plan, or (d) materially
increase the benefits accruing to participants under the Plan.
 
9.12           Amendment of Agreements for Incentives. Except as otherwise
provided in this Section 9.12, the terms of an existing Incentive may be amended
by agreement between the Committee and the participant.  Notwithstanding the
foregoing sentence, in the case of a stock option or SAR, except as permitted
under Section 9.16, no such amendment shall (a) extend the term of the
Incentive, except as provided in Section 9.4; nor (b) reduce the exercise price
per share below the Fair Market Value of the Common Stock on the date the
Incentive was granted, unless, in either case, the amendment complies with the
requirements of Code Section 409A.
 
9.13           Sale, Merger, Exchange or Liquidation.  Unless otherwise provided
in the agreement for an Incentive, in the event of an acquisition of the Company
through the sale of substantially all of the Company’s assets or through a
merger, exchange, reorganization or liquidation of the Company or a similar
event as determined by the Committee (collectively a “transaction”), the
Committee shall be authorized, in its sole discretion, to take any and all
action it deems equitable under the circumstances, including but not limited to
any one or more of the following:
 
  (a)           providing that the Plan and all Incentives shall terminate and
the holders of (i) all outstanding vested options shall receive, in lieu of any
shares of Common Stock they would be entitled to receive under such options,
such stock, securities or assets, including cash, as would have been paid to
such participants if their options had been exercised and such participant had
received Common Stock immediately before such transaction (with appropriate
adjustment for the exercise price, if any), (ii) SARs that entitle the
participant to receive Common Stock shall receive, in lieu of any shares of
Common Stock each participant was entitled to receive as of the date of the
transaction pursuant to the terms of such Incentive, if any, such stock,
securities or assets, including cash, as would have been paid to such
participant if such Common Stock had been issued to and held by the participant
immediately before such transaction, and (iii) any Incentive under this
Agreement which does not entitle the participant to receive Common Stock shall
be equitably treated as determined by the Committee.
 
 
 

--------------------------------------------------------------------------------

 
 
  (b)           providing that participants holding outstanding vested Common
Stock based Incentives shall receive, with respect to each share of Common Stock
issuable pursuant to such Incentives as of the effective date of any such
transaction, at the determination of the Committee, cash, securities or other
property, or any combination thereof, in an amount equal to the excess, if any,
of the Fair Market Value of such Common Stock on a date within ten days before
the effective date of such transaction over the option price or other amount
owed by a participant, if any, and that such Incentives shall be cancelled,
including the cancellation without consideration of all options that have an
exercise price below the per share value of the consideration received by the
Company in the transaction.
 
  (c)           providing that the Plan (or replacement plan) shall continue
with respect to Incentives not cancelled or terminated as of the effective date
of such transaction and provide to participants holding such Incentives the
right to earn their respective Incentives on a substantially equivalent basis
(taking into account the transaction and the number of shares or other equity
issued by such successor entity) with respect to the equity of the entity
succeeding the Company by reason of such transaction.
 
  (d)           providing that all unvested, unearned or restricted Incentives,
including but not limited to restricted stock for which restrictions have not
lapsed as of the effective date of such transaction, shall be void and deemed
terminated, or, in the alternative, for the acceleration or waiver of any
vesting, earning or restrictions on any Incentive.
 
The Board of Directors may restrict the rights of participants or the
applicability of this Section 9.13 to the extent necessary to comply with
Section 16(b) of the 1934 Act, the Code or any other applicable law or
regulation. The grant of an Incentive award pursuant to the Plan shall not limit
in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.
 
9.14           Definition of Fair Market Value.  For purposes of this Plan, the
“Fair Market Value” of a share of Common Stock at a specified date shall, unless
otherwise expressly provided in this Plan, be the amount which the Committee
determines in good faith to be 100% of the fair market value of such a share as
of the date in question. Notwithstanding the foregoing:
 
  (a)           If such shares are listed on a U.S. securities exchange, then
Fair Market Value shall be determined by reference to the last sale price of a
share of Common Stock on such U.S. securities exchange on the applicable
date.  If such U.S. securities exchange is closed for trading on such date, or
if the Common Stock does not trade on such date, then the last sale price used
shall be the one on the date the Common Stock last traded on such U.S.
securities exchange.
 
  (b)           If such shares are publicly traded but are not listed on a U.S.
securities exchange, then Fair Market Value shall be determined by reference to
the trading price of a share of Common Stock on such date (or, if the applicable
market is closed on such date, the last date on which the Common Stock was
publicly traded), by a method consistently applied by the Committee.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding subsections (a) and (b) above, if such shares are
publicly traded, then Fair Market Value may, at the discretion of the Committee,
be equal to the average of the closing sale prices of the Company’s Common Stock
for the thirty (30) calendar days prior to the Grant Date of the applicable
Incentive.  In the event the Committee elects to determine the Fair Market Value
of Common Stock pursuant to this section 9.14(c) in connection with the grant of
an Incentive to a participant, the Committee must irrevocably make such election
and determine the number of shares subject to the Incentive before the beginning
of the thirty (30) period.
 
(d)           If such shares are not publicly traded, then the Committee’s
determination will be based upon a good faith valuation of the Company’s Common
Stock as of such date, which shall be based upon such factors as the Committee
deems appropriate.  The valuation shall be accomplished in a manner that
complies with Code Section 409A and shall be consistently applied to Incentives
under the Plan.
 
9.15           Definition of Grant Date.  For purposes of this Plan, the “Grant
Date” of an Incentive shall be the date on which the Committee approved the
award or, if later, the date on which (a) the participant is no longer able to
negotiate the terms of the award and (b) it is expected that the key terms of
the award will be communicated within a relatively short period of time.
 
9.16           Compliance with Code Section 409A.  The Plan and the agreement
for each Incentive shall be interpreted and administered so as to be exempt from
the requirements of Code Section 409A or to comply with such
requirements.  Notwithstanding the foregoing, Incentives may be awarded or
amended in a manner that does not comply with Code Section 409A, but only if and
to the extent that the Committee specifically provides in written resolutions
that the Incentive or amendment is not intended to comply with Code Section
409A.
 
 
 

--------------------------------------------------------------------------------

 
 